Citation Nr: 0511676	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  97-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), anxiety 
with intermittent explosive behavior, and passive aggressive 
personality with antisocial traits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to May 
1967.  The veteran also had prior service in the United 
States Naval Reserve from April 1965 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This case was remanded to the RO in August 2003 for the 
purpose of affording the veteran a hearing before a hearing 
officer at the RO.  A hearing was scheduled, but did not take 
place due to weather.  As the veteran still desired a 
hearing, the Board remanded the claim once more in February 
2004.  The requested hearing was conducted at the RO in May 
2004.  The transcript is associated with the claims file.  
Also, a transcript of a December 1997 hearing is associated 
with the file.  


FINDINGS OF FACT

1.  There is no competent evidence demonstrating a diagnosis 
of PTSD.

2.  There is no competent evidence demonstrating a nexus 
between the current diagnosis of an anxiety disorder and the 
veteran's service.

3.  There is no competent evidence demonstrating a diagnosis 
of a psychosis during the veteran's service or in his initial 
post-service year.  

4.  The veteran's personality disorder is not subject to 
superimposed disease or injury, and is not a disease for VA 
compensation purposes.




CONCLUSION OF LAW

The criteria to establish entitlement to service connection 
for a psychiatric disorder, to include PTSD, anxiety with 
intermittent explosive behavior, and passive aggressive 
personality with antisocial traits, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 4.127 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in October 2002, December 2002, and 
February 2004, as well as by the discussions in the August 
1996 statement of the case (SOC) and the December 2004 
supplemental statement of the case (SSOC).  By means of these 
documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices 
subsequent to the December 1995 denial of his claim.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  After receipt of 
the content-complying letters in 2002, the veteran's claim 
was readjudicated based upon all the evidence of record as 
shown in the December 2004 SSOC.  There is no indication that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination was conducted in October 1995 
pursuant to the veteran's filing of his claim.  The 
examination report is associated with the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Certain chronic diseases, including psychosis, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (2004).

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2004).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran's DD Form 214N reveals 2 months and 5 days of 
service in 1967.  There was no foreign or sea service.  The 
veteran was awarded a National Defense Service Medal.

In March 1967, the veteran noted frequent trouble sleeping 
and an inability to get along with some teachers on his 
medical history report.  In April 1967, an emergency 
psychiatric consultation was conducted due to the veteran's 
complaints of increasing tension and difficulty in terms of 
not talking.  It was noted that the veteran always had 
difficulty tolerating crowds and noisy situations, and that 
he had been seen in private psychiatric care for 
approximately five years to assist him in functioning at a 
more realistic and flexible level.  The examiner diagnosed 
severe passive-aggressive personality manifested by the 
inability to adapt or get along with others, negativism and 
subsequent mutism, impulsive and immature judgment, and 
obsequiousness.  

A VA social and industrial evaluation was conducted in 
September 1995.  The veteran reported that the intense 
pressure to succeed in hospital corpsman school caused him to 
blackout and that he found himself in a psychiatric setting 
where he struck a corpsman busy taking a blood sample.  He 
claimed that this incident, which the examiner found could 
not be verified, was so traumatic that it influenced him to 
be angry and combative toward the world around him.  The 
social worker found that this incident did not appear to be 
out of the range of normal human experience.  

A VA psychiatric examination was conducted in October 1995.  
The examiner diagnosed anxiety disorder with intermittent 
explosive behavior secondary to anger and antisocial 
personality type.  PTSD was ruled out and the examiner 
pointed out that the veteran had never been in combat and 
lacked many other qualifications of classical PTSD.  The 
examiner found that the anxiety disorder is secondary to the 
veteran's poor frustration tolerance and impulsivity.

In October 1997, a VA psychiatrist reported a review of the 
record and that it was shown that the veteran was wounded 
during a mission in Vietnam.  Problems with explosive anger 
were noted.  The examiner diagnosed PTSD and some organic 
mood disorder.  

The treatment records also contain references to a diagnosis 
of PTSD and depression, and the veteran's participation in 
anger management sessions are noted throughout the medical 
records associated with the claims file.  On one occasion in 
March 2002, an examiner diagnosed mood disorder due to a 
second colostomy, as well as depression and anxiety.  

The post-service evidence does not show a diagnosis of a 
psychosis during the veteran's initial post-service year.  
The veteran does not contend that he had been diagnosed with 
or treated for a psychosis during his initial post-service 
year.  Consequently, a presumption in favor of service 
connection for chronic disease manifest during the initial 
post-service year is not for application.  38 C.F.R. §§ 
3.307, 3.309.

With regard to PTSD, the Board finds that the requirements to 
establish service connection for such a claim have not been 
met.  A review of the evidence indicates that there is not a 
definite diagnosis of PTSD.  

As noted, the treatment records do contain references to a 
diagnosis of PTSD, and a VA psychiatrist diagnosed PTSD in 
October 1997.  However, the treatment records that are 
primarily related to treatment of physical conditions do not 
include any detailed evaluations of the veteran with regard 
to PTSD.  The references appear to be part of a reported 
history related in connection with treatment for other 
conditions, rather than representative of ongoing treatment 
for PTSD.  Further, the basis for the diagnosis made in 
October 1997 appears to be questionable.  As noted, the VA 
psychiatrist reported a review of the record and stated that 
the veteran was wounded during a mission in Vietnam.  
However, the service records do not indicate combat, foreign 
or sea service, and the veteran claims that his stressors are 
related to stress associated with corpsman school.  The VA 
psychiatrist did not address any role that the claimed 
stressor had in the development of PTSD.  Therefore, it is 
reasonable to find that the VA psychiatrist reached a 
conclusion regarding PTSD based on incorrect stressor 
information.  The only competent remaining evidence consists 
of the October 1995 VA evaluation of the veteran.  As stated, 
the VA examiner ruled out PTSD and specifically pointed out 
that the veteran had never been in combat and lacked many 
other qualifications of classical PTSD.  

Overall, the Board finds that the October 1995 evaluation has 
greater weight with regard to the question of a diagnosis of 
PTSD.  It is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  Even 
if the Board finds that the October 1997 diagnosis of PTSD 
meets the requirement under 38 C.F.R. § 3.304(f), the 
required link between the current symptoms and the inservice 
stressor would be in question since the service records 
clearly contradict the examiner's finding of combat service.  
Further, those findings would be balanced against the social 
worker's finding that the reported stressor did not appear to 
be out of range of normal human experience, and the October 
1995 VA examiner's assessment that the veteran had never been 
in combat.  Therefore, the Board finds that the evaluations 
conducted in 1995 have more probative value, and do not show 
that the requirement of a diagnosis of PTSD has been met.

The records do show that the veteran was diagnosed with an 
anxiety disorder at the time of the VA examination in October 
1995 and in connection with a psychiatric consult conducted 
in March 2002.  However, the examiners did not relate the 
veteran's anxiety to his service.  As noted, in October 1995, 
the examiner found that the anxiety disorder is secondary to 
the veteran's poor frustration tolerance and impulsivity.  
Therefore, the evidence does not demonstrate a nexus between 
the current findings of anxiety and the veteran's service.  

The evidence shows that the veteran was diagnosed with 
passive-aggressive personality during service and antisocial 
personality type by the VA examiner in October 1995.  In this 
regard, the Board notes that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) (2004).  However, VA 
Office of General Counsel has held that such defects can be 
subject to superimposed disease or injury, and that, if the 
superimposed disease or injury occurs during service, service 
connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 
1990); see also 38 C.F.R. § 4.127 (2003) (indicating that 
disability resulting from a mental disorder that is 
superimposed upon mental retardation or a personality 
disorder may be service connected).  In this case, no medical 
professionals have indicated that the symptoms of which the 
veteran complained in service were manifestations of a 
current psychiatric disorder superimposed on a personality 
disorder.  Therefore, there is no legal basis to grant a 
claim of service connection for a personality disorder.  As 
the law, rather than the evidence, is dispositive in this 
case, the claim is denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The only remaining evidence in support of the claim consists 
of lay statements.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

The Board finds that service connection is not warranted for 
a psychiatric disorder, to include PTSD, anxiety with 
intermittent explosive behavior, and passive aggressive 
personality with antisocial traits, as the competent medical 
evidence does not support the veteran's assertions.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, anxiety with intermittent explosive 
behavior, and passive aggressive personality with antisocial 
traits, has not been established, and the appeal is denied. 




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


